El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se solicita la desestimación de la apelación interpuesta en este caso el 10 de junio último, por frívola.
La demanda alega que el demandante es tenedor de cuatro pagarés que los demandados suscribieron y le entregaron, transcribiéndose en ella los pagarés, uno por $813.24, otro por $271.08, otro por $1,084.32 y otro por $609.29. Se alega además que a cuenta del pagaré por $609.29, los demandados abonaron $200 que fueron aplicados al pago de intereses de mora y el remanente al principal, quedando el pagaré redu-cido a $424.52; que todos los pagarés están vencidos y no lian sido satisfechos, no obstante las gestiones realizadas por el demandante cerca de los demandados para ello.
Contestaron los demandados negando que el demandante fuera el tenedor de los pag'arés, aceptando el abono de los $200, y alegando como defensa que dichos $200 se entregaron *309para prorrogar el vencimiento de todos los pag'arés hasta la zafra de 1930, lo qne fné aceptado por Sehlüter & Co., Su-cesor. La contestación no está jurada.
Fué el pleito a juicio. Sólo compareció el demandante. Se presentó por éste su prueba. Solicitó el demandante per-miso que le fué concedido para enmendar su demanda a fin de conformarla con la prueba, y la corte dictó sentencia, fundada en una relación del caso en que declara probados los hechos en que basa su reclamación el demandante, conce-diendo lo solicitado en la demanda tal como quedó finalmente enmendada.
No conformes los demandados, interpusieron esta apela-ción que es, en verdad, enteramente frívola.
Si bien la parte apelante compareció al acto de la vista de la moción, no archivó impugnación alguna por escrito. Nada oralmente manifestó que constituya un motivo justificado para sostener su apelación.
La autenticidad de los documentos transcritos en la deman-da fué admitida al no contestar los demandados bajo jura-mento. Artículo 119 del Código de Enjuiciamiento Civil. Eso no obstante, a mayor abundamiento, el demandante pre-sentó su prueba en el acto del juicio, que, como hemos dicho, fué considerada suficiente por la corte.
Se sostuvo por los apelantes que no obstante la admisión de la autenticidad de los documentos y de la certeza de la deuda, se planteó la defensa de prórroga del vencimiento de la obligación. Para decidir que esa contención carece de mérito, bastará recordar que, como antes expusimos, los de-mandados no comparecieron al juicio, dejando así abando-nada su defensa, y referirnos al caso'del Banco Comercial de Puerto Rico v. Perales, 38 D.P.R. 183. Véanse además los casos del Banco Masónico de Puerto Rico v. Heraclio López y Co., 38 D.P.R. 187 y de E. Solé & Co. v. Crescioni, 38 D.P.R. 976.
Tratándose como se trata de una apelación entera-*310mente frívola, no es necesario esperar que transcurran los noventa días a que se refiere la sección 59 del (Reglamento de esta Corte: Banco Comercial de Puerto Rico v. Perales, supra.

Se desestima la apelación.